     Case 1:20-cv-00131-NONE-EPG Document 19 Filed 08/04/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDMOND PAUL PRICE,                                No. 1:20-cv-00131-NONE-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    STU SHERMAN, et al.,
                                                        (Doc. No. 14)
15                       Defendants.
16

17          Edmond Paul Price (“plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 19, 2020, the assigned magistrate judge issued a screening order finding certain

21   of plaintiff’s claims to be cognizable but concluding that plaintiff had failed to plead a cognizable

22   claim that Warden Sherman failed to properly train other defendants. (Doc. No. 11.) Plaintiff

23   was afforded the option to file an amended complaint or notify the court that he wished to

24   proceed only on those claims found to be cognizable in the screening order. (Id. at 15.) Plaintiff

25   chose the latter option, indicating that he would not amend his claim against Warden Sherman but

26   would instead prefer to proceed immediately on his other claims. (See Doc. No. 12.)

27          On June 29, 2020, the magistrate judge entered findings and recommendations,

28   recommending that:
                                                        1
     Case 1:20-cv-00131-NONE-EPG Document 19 Filed 08/04/20 Page 2 of 3

 1
            All claims and defendants be dismissed, except for Plaintiff’s claims against:
 2

 3          -      Defendant Alvarado, for excessive force and deliberate indifference to serious
 4                 medical needs, each in violation of the Eighth Amendment; conspiracy to
                   violate the Eighth Amendment; violation of the First Amendment; and
 5                 violation of the Fourth Amendment for an unreasonable search.
            -      Defendant Carivao, for excessive force and deliberate indifference to serious
 6                 medical needs, each in violation of the Eighth Amendment; conspiracy to
                   violate the Eighth Amendment; and violation of the First Amendment.
 7          -      Defendant Martinez, for failure to protect in violation of the Eighth
 8                 Amendment and conspiracy to violate the Eighth Amendment.

 9   (Doc. No. 14 at 2).
10          Plaintiff was provided an opportunity to file objections to those findings and
11   recommendations. The deadline for filing objections has passed, and plaintiff has not filed
12   objections.
13          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
14   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
15   court finds the findings and recommendations to be supported by the record and proper analysis.
16          Accordingly, THE COURT HEREBY ORDERS that:
17
                   1. The findings and recommendations issued June 29, 2020 (Doc. No. 14), are
18
                      ADOPTED in full;
19
                   2. All claims and defendants are dismissed, except for plaintiff’s claims against:
20
                          a. Defendant Alvarado, for excessive force and deliberate
21
                              indifference to serious medical needs, each in violation of the
22
                              Eighth Amendment; conspiracy to violate the Eighth Amendment;
23
                              violation of the First Amendment; and violation of the Fourth
24
                              Amendment for an unreasonable search.
25
                          b. Defendant Carivao, for excessive force and deliberate indifference
26
                              to serious medical needs, each in violation of the Eighth
27
                              Amendment; conspiracy to violate the Eighth Amendment;
28

                                                         2
     Case 1:20-cv-00131-NONE-EPG Document 19 Filed 08/04/20 Page 3 of 3

 1                           violation of the First Amendment.

 2                        c. Defendant Martinez, for failure to protect in violation of the Eighth

 3                           Amendment and conspiracy to violate the Eighth Amendment.

 4               3. The Clerk of Court is DIRECTED to reflect the dismissal of all other defendants;

 5                  and

 6               4. This action is referred back to the assigned magistrate judge for further

 7                  proceedings.

 8   IT IS SO ORDERED.
 9
        Dated:     August 4, 2020
10                                                       UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         3
